                      IN THE UNITED STATES DISTRICT COURT
                                                                                     1/2/2020
                             FOR THE DISTRICT OF MONTANA

                                       BUTTE DIVISION

 NICHOLAS DOUGLAS; TASHEKA
 BRYAN; JUNIOR HARRIS;
 MARCUS RICHARDS;                                  No. CV 18-62-BU-SEH
 STEPHANEY SMITH; and those
 similarly situated,
                                                   ORDER
                                  Plaintiffs,

 vs.

 YELLOWSTONE CLUB
 OPERATIONS, LLC; and
 HOSPITALITY STAFFING
 SOLUTIONS, LLC,

                                  Defendants.


       The Court's Order of November 1, 2018, 1 designated Christopher C. Young,

Esq., of Young Law Office PLLC, Bozeman, Montana, as local counsel for

Plaintiffs.

       The Court's Order required local counsel to sign all pleadings, motions and

briefs and other documents served or filed.2



       1
           See Doc. 8.
       2
           See Doc. 8 at 'II 4.
      Plaintiffs' Motion for Class Certification Pursuant to Rule 23(b)(3) and

Appointment of Class Counsel Pursuant to Rule 23(g) 3 and Brief in Support of

Motion for Class Certification Pursuant to Rule 23(b)(3) and Appointment of

Class Counsel Pursuant to Rule 23(g)4 were not signed by Christopher C. Young.

      ORDERED:

      The motion5 and brief will be stricken unless Christopher C. Young files

with the Court an acknowledgment of his duties and responsibility as local counsel

on or before January 6, 2020.

      DATED this
                         ,.,d.day of January, 2020.
                         oi



                                                 ~£#~~~
                                                 SAME. HADDON
                                                 United States District Court




      3
          Doc.31.
      4
          Doc. 32.
      5
          See Doc. 31.
      6
          See Doc. 32.

                                           -2-
